
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2008-0020; Internal Agency Docket No. FEMA-B-1068]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before December 14, 2009.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1068, to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
              
                Flooding source(s)
                Location of referenced elevation **
                * Elevation in feet (NGVD) 
                  + Elevation in feet 
                  (NAVD) 
                  # Depth in feet above ground
                  ⁁ Elevation in meters (MSL)
                
                Effective
                Modified
                Communities affected
              
              
                
                  Franklin County, Arkansas, and Incorporated Areas
                
              
              
                Flooding Effects of Arkansas River into a previous shaded X zone downstream of the confluence of White Oak Creek
                Approximately 682 feet downstream of the Missouri Pacific Railroad
                None
                +382
                Unincorporated Areas of Franklin County.
              
              
                 
                Just downstream of the Missouri Pacific Railroad
                None
                +382
              
              
                Flooding effects of the Arkansas River into a previous shaded X zone downstream of the confluence of White Oak Creek
                Approximately 0.5 miles downstream of the Missouri Pacific Railroad
                None
                +381
                Unincorporated Areas of Franklin County.
              
              
                 
                Just downstream of the Missouri Pacific Railroad
                None
                +381
              
              
                * National Geodetic Vertical Datum.+ North American Vertical Datum.
                  # Depth in feet above ground.
                  ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
                
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Franklin County
                
              
              
                Maps are available for inspection at 211 West Commercial Street, Ozark, AR 72949.
              
              
                
                  Marshall County, Illinois, and Incorporated Areas
                
              
              
                Illinois River
                Approximately 0.57 miles downstream of Illinois State Highway 18
                None
                +461
                City of Henry.
              
              
                 
                Approximately 0.69 miles upstream of Illinois State Highway 18
                None
                +461
              
              
                Illinois River
                Approximately 0.73 miles downstream of Illinois State Highway 17
                None
                +461
                City of Lacon.
              
              
                 
                Approximately 0.83 miles upstream of Illinois State Highway 17
                None
                +461
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Henry
                
              
              
                Maps are available for inspection at City Hall, 426 East Park Row, Henry, IL 61537.
              
              
              
                
                  City of Lacon
                
              
              
                Maps are available for inspection at City Hall, 406 5th Street, Lacon, IL 61540.
              
              
                
                  Cass County, Iowa, and Incorporated Areas
                
              
              
                Baughmans Creek
                Just upstream of 540th Street
                None
                +1,091
                Unincorporated Areas of Cass County.
              
              
                 
                Approximately 900 feet downstream of Adair Street
                None
                +1,098
              
              
                 
                Approximately 400 feet downstream of Main Street
                None
                +1,103
              
              
                 
                Approximately 650 feet upstream of Main Street
                None
                +1,106
              
              
                East Nishnabotna River
                Just upstream of Jasper Road
                None
                +1,136
                Unincorporated Areas of Cass County.
              
              
                 
                Just downstream of the confluence with Troublesome Creek
                None
                +1,154
              
              
                Troublesome Creek
                Just upstream of the confluence with East Nishnabotna River
                None
                +1,154
                Unincorporated Areas of Cass County.
              
              
                 
                Just upstream of Olive Street
                None
                +1,154
              
              
                 
                Approximately 0.4 miles upstream of 635th Street
                None
                +1,163
              
              
                 
                Approximately 0.5 miles upstream of 635th Street
                None
                +1,163
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Cass County
                
              
              
                Maps are available for inspection at 5 West 7th Street, Atlantic, IA 50022.
              
              
                
                
                  Natchitoches Parish, Louisiana, and Incorporated Areas
                
              
              
                Bayou Jacko
                Just upstream of Lafayette Street
                None
                +110
                Unincorporated Areas of Natchitoches Parish.
              
              
                 
                Approximately 200 feet upstream of Bowena Street
                None
                +124
              
              
                Bayou Julien Tributary
                Approximately 725 feet upstream of State Highway 478
                None
                +107
                Unincorporated Areas of Natchitoches Parish.
              
              
                 
                Just downstream of Fairgrounds Road
                None
                +114
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Natchitoches Parish
                
              
              
              
                Maps are available for inspection at the Police Jury, 200 Church Street, Natchitoches, LA 71457.
              
              
                
                  Winston County, Mississippi, and Incorporated Areas
                
              
              
                Hughes Creek
                Approximately 1,193 feet upstream from the confluence of Stream 2
                None
                +487
                Unincorporated Areas of Winston County.
              
              
                 
                Approximately 1,534 feet upstream from the confluence of Stream 2
                None
                +488
              
              
                Stream 1
                Approximately 96 feet downstream of Files Road
                None
                +497
                Unincorporated Areas of Winston County.
              
              
                 
                Approximately 222 feet upstream of Files Road
                None
                +498
              
              
                Stream 2
                Approximately 1,079 feet upstream from the confluence of Hughes Creek
                None
                +484
                Unincorporated Areas of Winston County.
              
              
                 
                Approximately 1,380 feet upstream from the confluence of Hughes Creek
                None
                +485
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Winston County
                
              
              
                Maps are available for inspection at the County Courthouse, 115 West Main Street, Louisville, MS 39339.
              
              
                
                  Adair County, Oklahoma, and Incorporated Areas
                
              
              
                8th Street Tributary
                At the confluence of Caney Creek and 8th Street Tributary
                None
                +1,055
                Unincorporated Areas of Adair County, City of Stilwell.
              
              
                 
                Just downstream of 8th Street
                None
                +1,069
              
              
                Caney Creek
                Approximately 1,926 feet downstream of the 4696 Road
                None
                +977
                Unincorporated Areas of Adair County, City of Stilwell.
              
              
                 
                Just upstream of Oklahoma Street
                +1,111
                +1,118
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Stilwell
                
              
              
                Maps are available for inspection at 503 West Division Street, City Clerk's Office, Stilwell, OK 74960.
              
              
              
                
                  Unincorporated Areas of Adair County
                
              
              
                Maps are available for inspection at Commissioners Office, 2nd and Division Street, Stilwell, OK 74960.
              
              
                
                  Perry County, Tennessee, and Incorporated Areas
                
              
              
                Tennessee River
                Approximately 15 miles downstream of U.S. Highway 412
                None
                +375
                Unincorporated Areas of Perry County.
              
              
                 
                Approximately 18.2 miles upstream of U.S. Highway 412
                None
                +386
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Perry County
                
              
              
                Maps are available for inspection at 121 East Main Street, Linden, TN 37096.
              
              
                
                  Hill County, Texas, and Incorporated Areas
                
              
              
                Hackberry Creek
                Approximately 1,000 feet downstream of Tributary of Hackberry Creek
                None
                +557
                Unincorporated Areas of Hill County.
              
              
                 
                Just upstream of confluence with Little Hackberry Creek
                None
                +563
              
              
                Little Hackberry Creek
                At the confluence of Hackberry Creek
                None
                +563
                Unincorporated Areas of Hill County.
              
              
                 
                Approximately 1,500 feet upstream of confluence with Pecan Creek
                None
                +568
              
              
                Pecan Creek
                At the confluence of Little Hackberry Creek
                None
                +568
                Unincorporated Areas of Hill County.
              
              
                 
                Just upstream of State Highway 171
                None
                +579
              
              
                Stream WC-1A
                Approximately 850 feet upstream of State Highway Spur 180
                None
                +587
                Unincorporated Areas of Hill County.
              
              
                 
                Approximately 750 feet downstream of County Road 1244
                None
                +597
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Hill County
                
              
              
                Maps are available for inspection at the Hill County Courthouse, 201 East Franklin Street, Hillsboro, TX 76645.
              
              
                
                
                  Upshur County, Texas, and Incorporated Areas
                
              
              
                Victory Branch
                Approximately 680 feet downstream of Salt Water Road
                None
                +315
                Unincorporated Areas of Upshur County.
              
              
                 
                Approximately 650 feet downstream of Salt Water Road
                None
                +315
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Upshur County
                
              
              
                Maps are available for inspection at the County Courthouse, 100 West Tyler Street, Gilmer, TX 75644.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Edward L. Connor,
            Acting Assistant Administrator for Mitigation, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E9-22112 Filed 9-14-09; 8:45 am]
      BILLING CODE 9110-12-P
    
  